Case 3:19-cv-17626-FLW-TJB Document 8 Filed 12/20/19 Page 1 of 1 PageID: 24

                         UNITED STATES DISTRICT COURT
                          for the District of New Jersey [LIVE]
                                       Trenton, NJ


ANGELA ALLEN
                                            Plaintiff,
v.                                                       Case No.:
                                                         3:19−cv−17626−FLW−TJB
                                                         Chief Judge Freda L. Wolfson
EXPERIAN INFORMATION
SOLUTIONS, INC.
                                            Defendant.

         60 DAY ORDER ADMINISTRATIVELY TERMINATING ACTION


     It having been reported to the Court that the above−captioned action has been settled,
     IT IS on this 20th day of December, 2019,
    ORDERED that this action and any pending motions are hereby administratively
terminated; and it is further
   ORDERED that this shall not constitute a dismissal Order under the Federal Rules of
Civil Procedure; and it is further
    ORDERED that within 60 days after entry of this Order (or such additional period
authorized by the Court), the parties shall file all papers necessary to dismiss this action
under the Federal Rules of Civil Procedure or, if settlement cannot be consummated,
request that the action be reopened; and it is further
    ORDERED that, absent receipt from the parties of dismissal papers or a request to
reopen the action within the 60−day period, the Court shall dismiss this action, without
further notice, with prejudice and without costs.




                     /s/ Freda L. Wolfson
                     ____________________________________________________
                     FREDA L. WOLFSON United States District Judge
